                                           JOSEPH PAUKMAN
                                          ATTORNEY AT LAW
                                      --------------------------------
                                         1407 Avenue Z # 612
                                         Brooklyn, NY 11235
                                          tel: (718) 736-4050
                                          fax: (484) 307-7973
                                         3360066@gmail.com


                                            August 20, 2019


Hon. Gregory H. Woods
Via Pacer
500 Pearl St.
NY NY 10007


                                                                         Re:  American E Group v
                                                                              Livewire Ergogenics
                                                                              v Elana Hirsch et al
                                                                              Index 1-18-cv-3969-
                                                                              GHW
                                                                         ===================

Dear Judge Woods

        Third party Defendants counsel, Joseph Paukman, respectfully submits this letter-motion

to Determine that per August 12, 2019 email request of Bryce Jones, Esq., attorney for Sunny

Joseph Barkats and JSBarkats, PLLC Joseph Paukman is relieved or terminated from this case

(Email below).


Mandatory Withdrawal
New York Rules of Professional conduct Rule 1.16 (b), (relevant part). An attorney is required to withdraw
from representation if the client fires the attorney.



        On August 12, 2019 Bryce Jones, Esq. asked Sunny Barkats to fire me.

Hi Sunny:
I need Joseph to withdraw before I can file this letter. Otherwise we will have to do something more extreme
like possibly note in an affirmation from you that you relieved him on Friday but he has refused to withdraw
in a timely fashion. Time is of the essence here.

Regards,

Bryce



        This email is untrue Sunny Barkats has yet to relieve me. Even Docket 163, August 19,

2019 affidavit of Sunny Barkats is defective.

        I ask this Court to Determine that per August 12, 2019 email request of Bryce Jones,

Esq., attorney for Sunny Joseph Barkats and JSBarkats, PLLC Joseph Paukman is relieved or

terminated from this case.



                                          /s/Joseph Paukman
                                        __________________

                                          JOSEPH PAUKMAN
